AO 2458 tRev. 09il9)   Judgment in a Criminal Case
                       Sheet l
                                                                                                                                     -.
                                                                                                                                          e;,.      N
                                                                                                                                                    SAS

                                          UNITED STATES DISTRICT COURT                                                     ~JUN 23 202
                                                                                                                JA.MEs
                                                             Eastern District of Arkansas                       By:             cc 'B/VJ,        K CL
                                                                                                         _\....   , ERK
               UNITED STATES OF AMERICA                                    j      JUDGMENT IN A CRIMINAL CASE EPCL!:RK
                                                                                                                0

                                   V.                                      )
                                                                           )
                       ROBERT SHIFLET                                              Case Number: 4:20-CR-00151-001 LPR
                                                                           )
                                                                           )       USM Number: 29402-078
                                                                           )
                                                                           )        Kevin B. Ross and Kristen Cox Beckman (retained)
                                                                                  -·-·---            -----
                                                                           )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1 and 4 of the Indictment
D pleaded nolo contendere to count(s)
   which was accepte-d by the comt.
D was found guilty on count(s.~.
   after a plea of not guilty.    ','

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                             Offense Ended                Count
18 U.S.C. § 2423(a)               Transportation of a Minor to Engage in Criminal Sexual                        9/30/2002                 1 and 4

                                  Activity, a Class C Felony



       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pw·suant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      2 and 3 of the Indictment              •    is    Ill are dismissed on the motion of the United States.
          lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing_ address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. Jf ordered to pav restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.                             •




                                                                         .:i~~-                                6/22/2021


                                                                                                             ::>:::::..5r-------------


                                                                                       Lee P. Rudofsky, United States District Judge
                                                                          Nam.: and Title of.Judge



                                                                          Date
AO 245B (Rev. 09/19) Judgment in Criminal Cris.:
                     Sheet 2 - Tmprisonment

                                                                                                      Judgment - Page   -=2-   of   8
 DEFENDANT: ROBERT SHIFLET
 CASE NUMBER: 4:20-CR-00151-001 LPR

                                                               lMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 THIRTY-THREE (33) MONTHS on Count One and THIRTY-THREE (33) MONTHS on Count Four to run concurrently.




      ~ The court makes the following recommendations to the Bureau of Prisons:

            IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant
            receive a psychosexual evaluation and participate in sex offender counseling during incarceration.


      Ill   The defendant is remanded to the custody of the United States Marshal.      ·

      D     The defendant shall surrender to the United States Marshal for this district:

            D   at                                 •-   a.m.    D p.m.       on

            D   as notified by the United States Marshal.

       D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                   RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL



                                                                            By - - - - - - - - - - - - - - - - - - - - - -
                                                                                                 DEPUTY UNITED ST ATES MARSHAL
AO 2458 (Rev. 09/19)   Judgment in a Criminal Ca~c
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page ____ of
DEFENDANT: ROBERT SHIFLET
CASE NUMBER: 4:20-CR-00151-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 LIFE on Count One ano LIFE on Count Four to run concurrently.




                                                      MAN.DATO.RY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D ·.me above drug testing condition is suspended. based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ilapplicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicaMeJ
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                               Judgment-Page     --~4__      of   --~8~--
DEFENDANT: ROBERT SHIFLET
CASE NUMBER: 4:20-CR-00151-001 LPR

                                       ST AND ARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
,,     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must repo1t to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       aiTangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation ofticer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or ~he observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. lfnotifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstai1ces. you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer wiihin 72 hours.
10.    You must not own, possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first g~tting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organiz.ation), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. TI1e probation officer may contact the
       person and confirm that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fwther info1mation regarding these conditions. see Overvie">v of Probation and Supervised
Release Conditions, available at: www.uscoutts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 --------:-------
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supt:rviscd Release
                                                                                            Judgment-Page ___..fL. . ___ of _ , ..... 8 ___ _
DEFENDANT: ROBERT SHIFLET
CASE-NUMBER: 4:20-CR-00151-001 LPR

                                          SPECIAL CONDITIONS OF SUPERVISION
 1. You must participate in sex offender treatment under the guidance and supervision of the probation office and follow the
 rules and regulations of that program, including submitting to periodic polygraph testing to aid in the treatment and
 supervision process. You must pay for the cost of treatment, including polygraph sessions, at the rate of $10 per session,
 with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If you are
 financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 2. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph, film,
 video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical,
 or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that would
 compromise your sex offense-specific treatment.

 3. You must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any establishments
 where such material or entertainment is available.

 4. You must not possess or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or
 data storage devices or media, except with the prior approval of the probation officer.

 5. You must not access the Internet except for reasons approved in advance by the probation officer.

 6. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C .. §
 1030(e)(1)) you use.                                                                                             ·

 7. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
 periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1 )) subject to computer monitoring.
 These searches will be conducted to determine whether the computer contains any prohibited data prior to installation of
 the monitoring software, whether the monitoring software is functioning effectively after its installation, and whether there
 have been attempts to circumvent the monitoring software after its installation. You must warn any other people who use
 the computers that the computers may be subject to searches pursuant to this condition.

 8. You must not participate in online gaming. You must not utilize or maintain any memberships or accounts of ariy social
 networking website or websites that allow minor children membership, a profile, an account, or webpage without approval
 of the probation office. This includes websites that explicitly prohibit access or use by sex offenders.

 9. You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § ·1030
 (e)(1 )), other electronic communication or data storage devices or media, or office, to a search conducted by a United
 States probation officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other
 occupants that the premises may be subject to searches pursuant to this condition.

 10. The probation office will provide state officials with all information required under any sexual predator and sexual
 offender notification and registration statutes and may direct the defendant to report to these agencies personally for
 required.additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and
 DNA collection.

 11. You must not use any sexually stimulating drug unless specifically prescribed by a doctor who has been notified of
 your sex offender status. You must allow the probation office to verify such notification. ·

 12. You must not communicate, or otherwise interact, with H.H., B.B., K.L., K.S., or any other victim known to you either
 directly or through someone else. If any contact occurs, you must immediately leave the area and report the contact to the
 probation office.                                                                                         ·       .       .
AO 245B (Rev. 09/ l 9\   Judgment in a Criminal Case
                         Sheet 4D - Probation
                                                                                            Judgment-Page ___6_   __   of _ _ 8___ _
DEFENDANT: ROBERT SHIFLET
CASE NUMBER: 4:20-CR-00151-001 LPR

                                            SPECIAL CONDITIONS OF SUPERVISION
 13. You must not have direct contact with any child you know or reasonably should know to be under the age of 18 without
 the permission of the probation officer. If you do have any direct contact with any child you know or reasonably should
 know to be under the age of 18 without the permission of the probation officer, you must report this contact to the probation
 officer within 24 hours. Direct contact includes written communication, in-person communication, or physical contact. Direct
 contact does not include incidental contact during ordinary daily activities in public places.

 14. You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including
 parks, schools, playgrounds, and childcare facilities.

 15. You must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 16. You must not incur new credit charges or open additional lines of credit without the approval of the probation officer
 unless all criminal penalties have been satisfied.
AO ~458 (Rev. 09/19)     Judgment in a Criminal Ca~e
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                             .Judgment- Page   -~7~_    of        8
DEFENDANT: ROBERT SHIFLET
CASE NUMBER: 4:20-CR-00151-001 LPR
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution                  Fine                   AV AA Assessment;'           JVT A Assessment*'~
 TOTALS             $ 200.00                  $                           $    7,500.00           $                            $



 D The determination of restitution is deferred until            -----
                                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such dete1mination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment. each payee shall receive an approximatelv proportioned payment, unless specified otherwise in
       the priority or~er or perc~ntage payment column below. However, pursuant to 18 ·u.S.C. § 3664(i). all non federal victims must be paid
       before the U111ted States 1s paid.

 Name of Pavee                                                   Total Loss***                    Restitution Ordered          Prioritv or Percentage




 TOTALS                                 s                         0.00              s- - - - - - - -0.00
                                                                                                     --

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full bet~re the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penaliies for delinquency and default, pursuant to 18 U.S.C. § 36 l2(g).

 Ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        Ill   the interest requirement is waived for the         Ill    fine     D restitution.
        D the interest requirement for the            D fine           D restitution is modified as follows:

 * Amy~ Vicky,     ~n~
                    Andy Child P9moiraph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ofTraffickmg Act of2015, Pub. L. No.   114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title l 8 for offenses committed on
 or after September 13, 1994, but before April 23. I 996.
AO 245B (Rev. 09/19)   Judgm.:nt in a Criminal Case
                       Shec.t 6 - Schedule of PaymenL~
                                                                                                                Judgment - Page _J3_ of _ _8__
 DEFENDANT: ROBERT SHIFLET
 CASE NUMBER: 4:20-CR-00151-001 LPR

                                                          SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     Ill    Lump sum payment of$          7,700.00 _             due immediately. balance due

              D     not later than                                     . or
              Ill   in accordance with     •    C,    •    D,      •    E,or     Ill   F below; or

 8     D Payment to begin immediately (may be combined with                    • c,         D D, or      D F below); or

 C     D      Payment in equal       ____ --··-----·· (e.g., week~)', monthly, quarter(v) installments of $        ____ over a period of
                            (e.g., mo11tlzs or years). to commence                       (e.g.. 30 or 6n daysi after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g.. week(-v, month~y, quarter{:;~ installments of $ ____ over a period of
                            (e.g.. months or yearsj, to commence _ _ _ _ _ (e.g., 3n or 60 day5) after release from imprisonment to a
              term of supervision; or

 E     D Payment during the tenn of supervised release will commence within _ _ _ _ _ (e.g.,          30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     !ill   Special instructions regarding the payment of criminal monetary penalties:
               A Fine in the amount of $7,500.00 is due immediately, and any unpaid balance will be payable during
               incarceration. During incarceration, you must pay 10 percent per month of all funds that are available to you.
               Beginning the first month of supervised release, payments will be 10 percent per month of your monthly gross
               income.


 Un less the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
 the period of imprisonment. All criminal monetarv penalties, except those payments made through the Federal Bureau of Prisons· Inmate
 Financial Responsibility Program, are made to the 'clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetruy penalties imposed.




 D     Joint and Several

       Case· Number
       Defendant and Co-Defendant Names                                                      Joint and Several                 CoJT~sponding_ Payee,
       (inc/11di11g defendant n11mbe1)                          Total Amount                      Amount                           if appropnate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following comt cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Pavments shall be applied in the following order: ( 1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment.
 (55 fine principal, (6) fine interest, (7) co1nrnunity restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.                                                                                                      .
